F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         APR 14 2004
                                  TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk


 DOUGLAS A. SPITZNAS,

          Petitioner-Appellant,
                                                       No. 99-6158
 v.                                              (D.C. No. CIV-98-133-L)
                                                       (W.D. Okla.)
 BOBBY BOONE,

          Respondent-Appellee.




                            ORDER AND JUDGMENT *


Before EBEL, Circuit Judge, BRORBY, Senior Circuit Judge and LUCERO,
Circuit Judge.


      The Court has carefully considered the record in this case, all the pleadings

filed in our court, and the recommendation and report of the magistrate and the

findings and conclusions by the district court following our most recent remand.



      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
      Having been fully advised in the premises, we AFFIRM the denial of

habeas relief for petitioner on substantially the grounds stated below.



                                       ENTERED FOR THE COURT

                                       David M. Ebel
                                       Circuit Judge




                                        -2-